Amended order and judgment (one paper), Supreme Court, New York County (Shirley Finger-hood, J.), entered December 18, 1992, which, insofar as appealed from, awarded plaintiff $407,303.35 and failed to grant defendant’s motion for sanctions and attorney’s fees, unanimously modified, on the law and the facts, to the extent of *409amending the amount awarded to $322,602.24, and otherwise affirmed, without costs.
As plaintiff concedes, the IAS Court improperly calculated the interest payable on the basis of the fair market value of the cooperative shares as determined by the Special Referee. Such calculation should have been based upon the sum remaining after subtracting the insider price and interest that defendant had already paid, and then adding the use and occupancy owed.
We have considered defendant’s contentions regarding the denial of sanctions and attorney’s fees and find them to be without merit. Concur—Murphy, P. J., Wallach, Ross, Rubin and Williams, JJ.